 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                   )        Case №: 2:13-cr-00033-TLN
                                                 )
 9                   Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   JACKIE LESTER SHOULTS,                      )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable

16   to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
17   interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED appointing Dina Santos to represent the above defendant in
19
     this case effective nunc pro tunc to February 27, 2020.
20
            This appointment shall remain in effect until further order of this court.
21
22   DATED: 3/2/2020
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                         1
